   Case 1:10-cv-06950-AT-RWL Document 770 Filed 07/02/19 Page 1 of 3




SULLIVAN & CROMWELL LLP
         TELEPHONE, 1·212·558-4000
                                                                        125f!IJ��
          FACSIMILE, 1·212·558-3588
            WWW.SULLCROM.COM                                   J1'o7/2/2019
                                                                    o/�� fiew o/� I000�-2M8
                                                                   LOS ANGELES • PALO AL TO • WASHINGTON, D.C.

                                                                    BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                          BEIJING • HONG KONG • TOKYO

                                                                              MELBOURNE • SYDNEY




                                                                    June 27, 2019

    Via ECF
    The Honorable Robert W. Lehrburger,
        United States District Court for the
            Southern District of New York,
                500 Pearl Street,
                     New York, New York 10007-1312.

                      Re:       Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.
                                No. IO Civ. 6950 (AT) (RWL) (S.D.N.Y.)

    Dear Judge Lehrburger:

                  On behalf of Defendants, and in accordance with Rule Ill.G.2 of Your
    Honor's Individual Practices in Civil Cases, I request that the Court permit redaction of
    (I) the names of class members referenced in the parties' June 17, 2019 Joint Status
    Report and accompanying exhibits ("Joint Status Report"; ECF No. 766); (2) excerpts of
    agreements between Goldman Sachs and certain class members related to termination of
    their employment referenced in the Joint Status Report and accompanying exhibits
    ("Separation Agreements"); and (3) information regarding compensation-setting at
    Goldman Sachs referenced in the Joint Status Report and accompanying exhibits
    ("Compensation-Setting Information"). The parties met and conferred on June 22 and
    24, 2019. Plaintiffs do not oppose requests (1) and (2), but reserve the right to seek to
    unseal the Separation Agreements in the future in accordance with the Court's February
    26, 2019 Order. ("Order"; ECF No. 68 I.) Plaintiffs oppose request (3).

                   On February 26, 2019, Your Honor ordered that "[t]he parties shall redact
    personally identifying information, names and contact information, contained in
    arbitration demand letters sent to class members," and that all Separation Agreements
    "between Goldman Sachs and class members shall be maintained under seal." (Order
    �� 1-2.) Requests (1) and (2) are thus consistent with the Order, and the requested
    redactions are permissible for the reasons identified therein.

                    As to request (3), Defendants ask that the Court maintain the
    Compensation-Setting Information under seal. First, as a threshold matter, there is no
    presumed right of access to the information filed in a discovery dispute. The Second
    Circuit has repeatedly held that "the mere filing of a paper or document with the court is
    insufficient to render that paper a judicial document subject to the right of public access."
Case 1:10-cv-06950-AT-RWL Document 770 Filed 07/02/19 Page 2 of 3




 The Honorable Robert W. Lehrburger                                                      -2-


 Lugosch v. Pyramid Co. o.fOnondaga, 435 F.3d 110, 119 (2d Cir. 2006) (quoting United
 States v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995)). Rather, "the item filed must be
 relevant to the performance of the judicial function and useful in the judicial process,"
 id., such as "pleadings in civil litigation []other than discovery motions and
 accompanying exhibits," Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814
 F.3d 132, 140 (2d Cir. 2016) (emphasis added; internal quotation marks omitted); see
 also Winfield v. City of New York, 2017 WL 2880556, at *4 (S.D.N.Y. July 5, 2017)
 (Parker, J.) (holding "that documents filed with the court in connection with discovery­
 related disputes are not judicial documents"). Here, there is no presumed right of access
 to quotes from discovery material submitted to resolve a dispute over Plaintiffs' response
 to Defendants' interrogatory. (See Order 14.)

                 Second, to the extent the presumption of access applies at all, it would be
 weak because the Compensation-Setting Information may never be part of any Phase One
 trial. See Lugosch, 435 F .3d at 121 (discussing "the continuum along which the strength
 of the presumption will be measured"). On June 25, 2019, Your Honor held that any
 Phase One trial will be "devoted to generalized proof' of three employment processes:
 "360 Reviews, Quartiling, and Cross-Ruffing." (June 25, 2019 Order, ECF No. 767 at l .)
 Thus, the Compensation-Setting Information falls "[a]t the low end of the continuum,
 '[w]here testimony or documents play only a negligible role in the performance of Article
 III duties"' and therefore "'the weight of the presumption is low."' Lugosch, 435 F.3d at
 121 (quoting United States v. Amodeo, 71 F.3d I 044, 1050 (2d Cir. 1995)).

                  Third, even if the presumption of access applied to the Compensation­
 Setting Information, "[t]he interest in protecting 'business information that might harm a
 litigant's competitive standing' has . . . been recognized by the Supreme Court as
 potentially sufficient to defeat the common law presumption." Standard Inv. Chartered,
 Inc. v. Nat 'l Ass 'n of Sec. Dealers, Inc., 2008 WL 199537, at *8 (S.D.N.Y. Jan. 22, 2008)
 (quoting Nixon v. Warner Commc 'ns, Inc., 435 U.S. 589, 598 (1978)). Here, the
 Compensation-Setting Information reflects commercially sensitive business information
 and should remain sealed. For example, the Joint Status Report and accompanying
 exhibits quote from divisional compensation guidelines and frameworks describing the
 Firm's variable compensation framework, and the Joint Status Report and exhibits also
 quote from manager compensation communications guides issued over the past 14 years,
 describing the many factors bearing on compensation recommendations. Given the
 limited (if any) presumption of access applicable here, competitors should not be
 provided with this insight into Goldman Sachs's management and compensation of its
 employees. See, e.g., Louis Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d
 485, 511 (S.D.N.Y. 2015) (Preska, C.J.) (permitting redaction of "specific business
 information and strategies, which, if revealed, 'may provide valuable insights into a
 company's current business practices that a competitor would seek to exploit'") (quoting
Case 1:10-cv-06950-AT-RWL Document 770 Filed 07/02/19 Page 3 of 3




 The Honorable Robert W. Lehrburger                                                       -3-


 Encyclopedia Brown Prods., Ltd. v. Home Box Office, Inc., 26 F. Supp. 2d 606, 614
 (S.D.N.Y. 1998) (Leisure, J.)); Gelb v. Am. Tel. & Tel. Co., 813 F. Supp. 1022, 1035
 (S.D.N.Y. I 993) (McKenna, J.) (granting motion to seal based on "defendants' asse1tion
 that its competitors who do not now have this information could use it to do competitive
 injury to the defendants" even though exhibits sought to be sealed "are not 'trade secrets'
 in the traditional sense").

                For the foregoing reasons, Defendants respectfully request that this Comt
 (i) permit redaction of the names of class members referenced in the Joint Status Report
 and accompanying exhibits; (ii) permit redaction of Separation Agreements quoted in the
 Joint Status Report and accompanying exhibits; and (iii) permit the Compensation­
 Setting Information contained in the Joint Status Repo1t and accompanying exhibits to
 remain under seal.

                                                             Sincerely,

                                                             Isl Ann-Elizabeth Ostrager

                                                             Ann-Elizabeth Ostrager
                                                             of Sullivan & Cromwell LLP


 cc:    All patties of record (by ECF)




                             §� ORDERED:

                                 �
                             HON. ROBERT w. LEHRBURGER
                                                        '¾i/1
                             UNITED STATES MAGISTRATE JUDGE
